DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/26/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) and (f). The certified copy has been filed in parent application IT102019000010539 filed on 07/01/2019. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a steering arrangement according to claim 1”.  It is not clear whether the steering arrangement is the same as in claim 1 or a different steering arrangement similar to the arrangement in claim 1 since “a steering arrangement” was used instead of “the steering arrangement of claim 1”.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable by Rahimzai (US20200114956) in view of Takeshi (CN104176115).
Regarding claim 1, Rahimzai teaches a steering arrangement (10) for a vehicle (1) comprising:  a hydrostatic steering unit (65) provided with two work ports (80,85), a high- pressure port (70), a low-pressure port (75), a main branch of the flow (95) arranged between the work ports (80,85) and the high-pressure port (70) and comprising a dosing device (90), and an amplification branch (120) arranged between the work ports and the high-pressure port, in parallel to the dosing device, and comprising a flow-rate regulating device (125) of the electrically actuated type ([0018]-[0019] disclosing a hydraulic steering “hydrostatic steering” with two work ports, a pressure port 4 “high pressure port”, a return port 5 “low pressure port”, a main flow path arranged between the pressure port and the work port. [0020] disclosing a flow meter “dosing device”. [0022] disclosing an amplification flow path in parallel to the main flow path. [0023]-[0024] disclosing the amplification path has an electrically controlled valve  and progressive opening orifice which both can be “flow-rate regulating device of the electrically actuated type”), 	
Rahimzai does not teach a steering shaft (60) provided with a first end adapted for being connected to a steering member (55) and a second end adapted for being connected to the hydrostatic steering unit (65), an electric motor (185) configured to set the steering shaft (60) in rotation, and an electronic control unit (220) configured to actuate the flow-rate regulating device (125) as a function of a parameter indicative of an operating condition of the vehicle. However, Rahimzai teaches actuate the flow-rate regulating device as a function of a parameter indicative of an operating condition of the vehicle ([0013]-[0014] disclosing amplifying the flow in the amplification path based on the rotation speed of the steering wheel).
Takeshi teaches a steering shaft (60) provided with a first end adapted for being connected to a steering member (55) and a second end adapted for being connected to the hydrostatic steering unit (65) ([0041] and [0045] disclosing a steering shaft connected to a steering wheel and to a HPS “hydrostatic steering unit”),
 an electric motor (185) configured to set the steering shaft (60) in rotation([0043]-[0044] disclosing an ECU that controls the motor to rotate the steering shaft), and 
an electronic control unit (220) configured to actuate the flow-rate regulating device (125) as a function of a parameter indicative of an operating condition of the vehicle ([0043]-[0044] disclosing an ECU that controls the motor to rotate the steering shaft. [0110] disclosing controlling the opening of the valves as a function of the steering operation torque “operating condition parameter”. See [0047] disclosing the ECU controls the opening of the valves “flow-rate regulating device”. This is interpreted as the ECU controls the flow-rate regulating device based on the operating condition parameter).
Rahimzai and Takeshi are analogous art because they are in the same field of endeavor, Hydraulic steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Rahimzai to incorporate the teaching of Takeshi of a steering shaft provided with a first end adapted for being connected to a steering member and a second end adapted for being connected to the hydrostatic steering unit, an electric motor configured to set the steering shaft in rotation, an electronic control unit configured to actuate the flow-rate regulating device as a function of a parameter indicative of an operating condition of the vehicle in order to assist the steering of the vehicle via hydraulic especially in a case of failure in the EPS system (Takeshi [0112]).

Regarding claim 2, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 1, wherein the flow-rate regulating device (125) is configured to regulate the flow rate in the amplification branch (120) within a range of flow rate values comprised between a minimum flow rate value in the amplification branch and a maximum flow rate value in the amplification branch, and the electronic control unit (220) is configured to actuate  the flow-rate regulating device (125) along said range as a function of a parameter indicative of an operating condition of the vehicle (Rahimzai [0013]-[0014] disclosing the amplification can range between different values depending on the steering speed “operating condition parameter”. [0023] disclosing the amplification orifice “flow-rate regulating device opens progressively. It is interpreted that the flow regulating device is actuated as a function of a control vehicle parameter).
Rahimzai as modified by Takeshi does not yet teach the ECU is configured to actuate the flow-rate regulating device along said minimum and maximum range.
Takeshi further teaches the ECU is configured to actuate the flow-rate regulating device along said minimum and maximum range ([0071]-[0073] disclosing the ECU adjusting the valve between a fully open and fully closed therefore a minimum and maximum range of flow, i.e., ECU actuates the flow-rate regulating device along said minimum and maximum range).
Rahimzai and Takeshi are analogous art because they are in the same field of endeavor, Hydraulic steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Rahimzai to incorporate the teaching of Takeshi of the ECU is configured to actuate the flow-rate regulating device along said minimum and maximum range in order to assist the steering of the vehicle via hydraulic especially in a case of failure in the EPS system (Takeshi [0112]).

Regarding claim 3, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 1, wherein the electronic control unit (220) is configured to actuate the electric motor (185) as a function of the parameter indicative of an operating condition of the vehicle (1) (60) (Rahimzai [0013]-[0014] disclosing amplifying the flow in the amplification path based on the rotation speed of the steering wheel, Takeshi [0110] disclosing controlling the opening of the valves as a function of the steering operation torque “operating condition parameter”).
Rahimzai as modified by Takeshi does not yet teach so as to provide haptic feedback to the user through a torque generated on the steering shaft.
Takeshi further teaches so as to provide haptic feedback to the user through a torque generated on the steering shaft ([0071] disclosing controlling the degree of opening of the valve “flow regulating device” in order to provide assist amount “haptic feedback to the user through a torque generated on the steering shaft”).
Rahimzai and Takeshi are analogous art because they are in the same field of endeavor, Hydraulic steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Rahimzai to incorporate the teaching of Takeshi of so as to provide haptic feedback to the user through a torque generated on the steering shaft in order to assist the steering of the vehicle via hydraulic especially in a case of failure in the EPS system (Takeshi [0112]).

Regarding claim 4, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 3. Rahimzai as modified by Takeshi does not yet teach further comprising a rotation sensor configured to measure a parameter indicative of a rotation angle (200,205,210) of the steering shaft (60) and wherein the electronic control unit (220) is configured to actuate the electric motor (185) as a function of the parameter indicative of an operating condition of the vehicle (1) and as a function of said parameter indicative of a rotation angle of the steering shaft (60), so as to provide a haptic feedback to the user through a torque generated on the steering shaft (60).
Takeshi further teaches further comprising a rotation sensor configured to measure a parameter indicative of a rotation angle (200,205,210) of the steering shaft (60) and wherein the electronic control unit (220) is configured to actuate the electric motor (185) as a function of the parameter indicative of an operating condition of the vehicle (1) and as a function of said parameter indicative of a rotation angle of the steering shaft (60), so as to provide a haptic feedback to the user through a torque generated on the steering shaft (60) ([0053] disclosing measuring an angle difference between the rotation of the shaft above the ball screw due to the steering wheel 15 rotation and angle due to the rotation of the shaft below the ball screw due to the steering wheels 43 affected by resistance due to  friction. Adjusting the flow according to the positional relationship “angle difference”, see figure 1 showing the torsion bars 52 above the ball screw and the torsion bar 54 below. The values of the torsion bars torque is acquired, i.e. by a torque sensor. [0100] disclosing the EPS is controlled “motor” based on the torsional rigidity of the torsion bar 54 being greater than the torsional rigidity of the torsion bar 52. See also [0060]-[0061] disclosing the assist amount is calculated based on the speed of the vehicle. [0065] disclosing the ECU controls the amount of assist of the motor. It is interpreted from the citations that the ECU controls the motor of the assist as a function of a driving parameter “speed” and the rotation of the shaft in order to provide torque assist “haptic feedback through a torque generated).
Rahimzai and Takeshi are analogous art because they are in the same field of endeavor, Hydraulic steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Rahimzai to incorporate the teaching of Takeshi of further comprising a rotation sensor configured to measure a parameter indicative of a rotation angle (200,205,210) of the steering shaft (60) and wherein the electronic control unit (220) is configured to actuate the electric motor (185) as a function of the parameter indicative of an operating condition of the vehicle (1) and as a function of said parameter indicative of a rotation angle of the steering shaft (60), so as to provide a haptic feedback to the user through a torque generated on the steering shaft (60) in order to assist the steering of the vehicle via hydraulic especially in a case of failure in the EPS system (Takeshi [0112]).

Regarding claim 5, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 1, wherein the electronic control unit (220) is configured to select, as a function of the parameter indicative of an operating condition of the vehicle (1), a management algorithm among a plurality of management algorithms of the ratio between the flow rate that passes through the amplification branch (120) and the flow rate that passes through the main branch (95) and to actuate the flow-rate regulating device (125) according to said management algorithm (Rahimzai [0013]-[0014] disclosing the amplification can range between different values depending on the steering speed “operating condition parameter”, for instance the flow through the amplification path can be 1.5 times the flow through the first path “main branch” and can be 100% or 200% of the flow in the main branch, this is interpreted as a management algorithm depending on the steering wheel speed “parameter of operation condition of vehicle”. [0023] disclosing the amplification orifice “flow-rate regulating device opens progressively. It is interpreted that the flow regulating device is actuated as a function of a control vehicle parameter).

Regarding claim 6, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 5, wherein said plurality of management algorithms comprises a management algorithm in which the flow-rate regulating device (125) is actuated to change the flow rate in the amplification branch (120) within a sub-range, of the total range of the flow-rate regulating device (125), having extension of 9/10 of the total range and comprising the maximum flow rate value in the amplification branch (Rahimzai [0013]-[0014] disclosing the amplification can range between different values depending on the steering speed “operating condition parameter”, for instance the flow through the amplification path can be 1.5 times the flow through the first path “main branch” and can be 100% or 200% of the flow in the main branch, this is interpreted as a management algorithm depending on the steering wheel speed “parameter of operation condition of vehicle”. [0023] disclosing the amplification orifice “flow-rate regulating device opens progressively. It is interpreted that the flow regulating device is actuated as a function of a control vehicle parameter. While Rahimzai does not explicitly provide an extension of 9/10 of the total range and comprising the maximum flow rate value in the amplification branch, Rahimzai teaches a minimum value of 350% flow in the amplification branch of the flow through the main branch as a maximum example. See also Takeshi [0071]-[0073] disclosing the ECU adjusting the valve between a fully open and fully closed therefore a minimum and maximum range of flow, i.e., ECU actuates the flow-rate regulating device along said minimum and maximum range).

Regarding claim 7, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 5, wherein said plurality of management algorithms comprises a management algorithm in which the flow-rate regulating device (125) is actuated within a sub-range of the total range of the flow- rate regulating device (125) having extension comprised between 4/10 and 5/10 of the total range and comprising the minimum flow rate value in the amplification branch (120) (Rahimzai [0013]-[0014] disclosing the amplification can range between different values depending on the steering speed “operating condition parameter”, for instance the flow through the amplification path can be 1.5 times the flow through the first path “main branch” and can be 100% or 200% of the flow in the main branch, this is interpreted as a management algorithm depending on the steering wheel speed “parameter of operation condition of vehicle”. [0023] disclosing the amplification orifice “flow-rate regulating device opens progressively. It is interpreted that the flow regulating device is actuated as a function of a control vehicle parameter. While Rahimzai does not explicitly provide an extension of 9/10 of the total range and comprising the maximum flow rate value in the amplification branch, Rahimzai teaches a minimum value of 100% flow in the amplification branch of the flow through the main branch as a minimum example. See also Takeshi [0071]-[0073] disclosing the ECU adjusting the valve between a fully open and fully closed therefore a minimum and maximum range of flow, i.e., ECU actuates the flow-rate regulating device along said minimum and maximum range).

Regarding claim 8, Rahimzai as modified by Takeshi teaches the steering arrangement (10) according to claim 1, comprising a sensor (300) operatively connected to the electronic control unit (220) and configured to detect the parameter indicative of the operating condition of the vehicle (1) and in which the electronic control unit (220) is configured to automatically actuate the  
flow-rate regulating device (125) as a function of the parameter detected by the sensor(Takeshi [0110] disclosing controlling the opening of the valves as a function of the steering operation torque “operating condition parameter”. See [0047] disclosing the ECU controls the opening of the valves “flow-rate regulating device”. [0042] disclosing a torque sensor to measure torque applied by steering. This is interpreted as the ECU controls the flow-rate regulating device based on the operating condition parameter measured by the sensor).

Regarding claim 9, Rahimzai as modified by Takeshi teaches  vehicle (1) comprising 
a steering arrangement (10) according to claim 1(Rahimi [0013]-[0024] and Takeshi [0041]-[0046]), 
Rahimzai as modified by Takeshi does not yet teach a pair of steered wheels , a rotation sensor configured to measure a parameter indicative of a rotation angle of the steering shaft , a steering sensor configured to measure a parameter indicative of a steering angle of the steered wheels, wherein the electronic control unit is operatively connected to the steering sensor and to the rotation sensor and is configured to actuate the flow-rate regulating device as a function of a parameter indicative of an operating condition of the vehicle and of the ratio between the angle of rotation of the steering shaft and the steering angle of the steered wheels.
Takeshi teaches a pair of steered wheels (5) ([0053] disclosing the steering wheels 43), 
a rotation sensor (200,205,210) configured to measure a parameter indicative of a rotation angle of the steering shaft (60) ([0053] disclosing measuring an angle difference between the rotation of the shaft above the ball screw due to the steering wheel 15 rotation and angle due to the rotation of the shaft below the ball screw due to the steering wheels 43 affected by resistance due to friction, i.e. a rotation sensor configured to measure a parameter indicative of a rotation angle of the steering shaft),
a steering sensor (215) configured to measure a parameter indicative of a steering angle of the steered wheels (5), wherein the electronic control unit (220) is operatively connected to the steering sensor (215) and to the rotation sensor (200,205,210) and is configured to actuate the flow-rate regulating device (125) as a function of a parameter indicative of an operating condition of the vehicle (1) and of the ratio between the angle of rotation of the steering shaft (60) and the steering angle of the steered wheels (5) ([0053] disclosing measuring an angle difference between the rotation of the shaft above the ball screw due to the steering wheel 15 rotation and angle due to the rotation of the shaft below the ball screw due to the steering wheels 43 affected by resistance due to  friction. Adjusting the flow according to the positional relationship “angle difference”. While Takeshi does not explicitly state that the angle difference is between the angle of rotation of the steering shaft and the steering angle of the steered wheels, it regulates the flow based on an angle difference caused by a rotation of the shaft by a steering wheel and the rotation of the wheels).
Rahimzai and Takeshi are analogous art because they are in the same field of endeavor, Hydraulic steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Rahimzai to incorporate the teaching of Takeshi of wherein the electronic control unit is operatively connected to the steering sensor and to the rotation sensor and is configured to actuate the flow-rate regulating device as a function of a parameter indicative of an operating condition of the vehicle and of the ratio between the angle of rotation of the steering shaft and the steering angle of the steered wheels in order to assist the steering of the vehicle via hydraulic especially in a case of failure in the EPS system (Takeshi [0112]).


Regarding claim 10, Rahimzai as modified by Takeshi teaches the vehicle (1) according to claim 9. Rahimzai as modified by Takeshi does not yet teach wherein the electronic control unit (220) comprises a relationship algorithm such that each steering angle value of the steered wheels corresponds to a rotation angle value of the steering shaft, and is configured to compare the value of the parameter indicative of the steering angle of the steered wheels (5) with the value of the parameter indicative of a rotation angle of the steering shaft (60) and, when the comparison between such parameters  returns a value that differs from the relationship values between angles defined by the relationship algorithm, is configured to actuate the flow-rate regulating device (125) so as to change the flow rate that flows in the amplification branch until the comparison of the value of the parameter indicative of the steering angle of the steered wheels (5) with the value of the parameter indicative of a rotation angle of the steering shaft (60) returns the value provided for by the relationship algorithm, However, Rahimzai [0013]-[0014] disclosing the amplification can range between different values depending on the steering speed “operating condition parameter”, for instance the flow through the amplification path can be 1.5 times the flow through the first path “main branch” and can be 100% or 200% of the flow in the main branch, this is interpreted as a management algorithm depending on the steering wheel speed “parameter of operation condition of vehicle”. 
Takeshi teaches wherein the electronic control unit (220) comprises a relationship algorithm such that each steering angle value of the steered wheels corresponds to a rotation angle value of the steering shaft, and is configured to compare the value of the parameter indicative of the steering angle of the steered wheels (5) with the value of the parameter indicative of a rotation angle of the steering shaft (60) and, when the comparison between such parameters  returns a value that differs from the relationship values between angles defined by the relationship algorithm, is configured to actuate the flow-rate regulating device (125) so as to change the flow rate that flows in the until the comparison of the value of the parameter indicative of the steering angle of the steered wheels (5) with the value of the parameter indicative of a rotation angle of the steering shaft (60) returns the value provided for by the relationship algorithm ([0053] disclosing measuring an angle difference between the rotation of the shaft above the ball screw due to the steering wheel 15 rotation and angle due to the rotation of the shaft below the ball screw due to the steering wheels 43 affected by resistance due to friction. Adjusting the flow according to the positional relationship “angle difference”. While Takeshi does not explicitly state that the angle difference is between the angle of rotation of the steering shaft and the steering angle of the steered wheels, it regulates the flow based on an angle difference caused by a rotation of the shaft by a steering wheel and the rotation of the wheels. [0053] discloses supplying the oil in a direction opposite to the directional displacement. It is interpreted that a management algorithm is used based on the angle difference).
Rahimzai and Takeshi are analogous art because they are in the same field of endeavor, Hydraulic steering. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Rahimzai to incorporate the teaching of Takeshi of wherein the electronic control unit (220) comprises a relationship algorithm such that each steering angle value of the steered wheels corresponds to a rotation angle value of the steering shaft, and is configured to compare the value of the parameter indicative of the steering angle of the steered wheels (5) with the value of the parameter indicative of a rotation angle of the steering shaft (60) and, when the comparison between such parameters  returns a value that differs from the relationship values between angles defined by the relationship algorithm, is configured to actuate the flow-rate regulating device (125) so as to change the flow rate that flows in the until the comparison of the value of the parameter indicative of the steering angle of the steered wheels (5) with the value of the parameter indicative of a rotation angle of the steering shaft (60) returns the value provided for by the relationship algorithm in order to assist the steering of the vehicle via hydraulic especially in a case of failure in the EPS system (Takeshi [0112]).


Regarding claim 11, Rahimzai as modified by Takeshi teaches the vehicle (1) according to claim 9, wherein the electronic control unit (220) is configured to actuate the electric motor (185) so as to drive the vehicle (1) along a predetermined path and to actuate the flow-rate regulating device (125) so that the flow rate value in the amplification branch (120) is around the maximum flow rate value in the amplification branch (120), when the electronic control unit (220) actuates the electric motor (185) to drive the vehicle along the predetermined path (Takeshi [0043]-[0044] disclosing an ECU that controls the motor to rotate the steering shaft. [0110] disclosing controlling the opening of the valves as a function of the steering operation torque “operating condition parameter”. See [0047] disclosing the ECU controls the opening of the valves “flow-rate regulating device”. This is interpreted as the ECU controls the flow-rate regulating device based on the operating condition parameter. [0100] disclosing the EPS is controlled “motor” based on the torsional rigidity of the torsion bar 54 being greater than the torsional rigidity of the torsion bar 52. See also [0060]-[0061] disclosing the assist amount is calculated based on the speed of the vehicle. [0065] disclosing the ECU controls the amount of assist of the motor. See also Takeshi [0071]-[0073] disclosing the ECU adjusting the valve between a fully open and fully closed therefore a minimum and maximum range of flow, i.e., ECU actuates the flow-rate regulating device along said minimum and maximum range).


Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20200114954 disclosing a hydraulic steering with amplification branch.
US5307892 disclosing a hydraulic steering system with based on a torsion angle difference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664